DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1, 3-6, 9-11, 13-14, 16-17, 20-21, 23-25, 28, 42 and 68 are pending. Claims 2, 7-8, 12, 15, 18-19, 22, 26-27, 29-41, 43-67 and 69-92 are cancelled. Claims 1, 3, 6, 16, 17 and 28 have been amended.

Terminal Disclaimer
The terminal disclaimer filed on 06/30/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9,707,513 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The submission and approval of the terminal disclaimer filed on 06/30/2022 overcomes the double patenting rejection of record. The double patenting rejection has been withdrawn.

Response to Amendment
The Examiner acknowledges Applicant’s response filed on 06/30/2022 containing amendments and remarks to the claims.
The rejections of claims 16, 17, 28 and 29 under 35 U.S.C. 112(b) are withdrawn due to amendments made to the claims. The rejection of claim 21 is maintained as no amendments were made to address the lack of antecedent basis. 

Response to Arguments
Applicant's arguments filed 06/30/2022 have been fully considered but they are not persuasive. 
On page 6 of the Applicant’s remarks, the Applicant argues that claim 21 has been amended to depend from claim 20. The Examiner notes that claim 21 has not been amended and therefore remains rejected under 35 U.S.C. 112(b). 

On pages 7-10 of the Applicant’s remarks, the Applicant argues that the prior art of record, Farsad, fails to disclose a membrane mediated alkali enrichment protocol because the cited embodiments of Farsad cannot be reasonably interpreted as a membrane mediated alkali enrichment protocol in view of the Applicant’s specification. 
The Examiner does not find the Applicant’s argument persuasive. The specification states that “By membrane mediated protocol is meant a process or method which employs a membrane at some time during the method… Any convenient thermodynamic force or combination of forces may be employed, where thermodynamic driving forces that may be employed include, but are not limited to: osmotic force, ionic concentration, mechanical pressure, alkalinity, temperature, other chemical reactions, etc., and combinations thereof” (page 6, line 26 to page 7, line 9). As such, “membrane mediate alkali enrichment protocol” as claimed may be any process or method that employs a membrane at some time during the method and is not limited to specific embodiments disclosed by the Applicant. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. The claims as presented do not require specific features that the Applicant appears to argue are required by the claims and the Examiner notes that the exemplified protocols disclosed by the Applicant do not constitute a definition that sets forth the metes and bounds of the phrase used in the claims. Farsad discloses a method for increasing alkalinity that employs a membrane and therefore reads on the claimed “membrane mediated alkali enrichment protocol”. 

On pages 10-11 of the Applicant’s remarks, the Applicant argues that the prior art of record, Gilliam does not disclose a procedure for creating an enhanced alkalinity liquid because Gilliam does not state that replacing monovalent ions with divalent ions would change the pH or alkalinity of a liquid. 
The Examiner does not find the Applicant’s argument persuasive. Gilliam explicitly discloses a method for creating an enhanced alkalinity liquid by concentrating the multivalent ions and that the method results in a change in pH and alkalinity of a liquid ([0012]; [0051]; [0068]; [0075]; [0079]). Gilliam clearly discloses pH is adjusted by changing adjusting alkalinity and that alkalinity is affected by the reverse osmosis which concentrates multivalent ions and therefore the Applicant’s argument that Gilliam does not suggest a membrane mediated alkali enrichment protocol is not persuasive. Concentrating the divalent ions provides the source of alkalinity utilized by Gilliam to sequester CO2 and thus one of ordinary skill would clearly recognize that concentrating the divalent ions would change the alkalinity and pH and produce a retentate for use in sequestering CO2. 

The following is a modified rejection based on amendments made to the claims. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 and 42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the carbonate" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, “the carbonate” is interpreted as “a carbonate”.
Claim 42 recites the limitation "the divalent cation source" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. Claim 21 from which claim 42 depends recites “a cation source” and not “a divalent cation source”. It would appear that claim 42 should depend from claim 23. For purposes of examination, claim 42 is interpreted as including the limitation that the cation source is a divalent cation source.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 9-11, 13-14, 16-17, 20-21, 23-25, 28, 42 and 68 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Farsad et al. (US 2010/0230830 A1, cited in the IDS dated 12/18/2020).
In regards to claim 1, Farsad discloses a method for CO2 sequestration from a gaseous source of CO2 (Abstract; [0095]) comprising:
subjecting an initial liquid including sea water, fresh water, brine or brackish water or the like ([0185]) or supernatant ([0320]) to an electrochemical process comprising a membrane, wherein the electrochemical process employs a membrane and mediates the transfer of alkali species and produces a liquid having increased alkalinity ([0184]-[0192]; [0320]; Fig. 5, reference number 160; Fig. 8 and Fig. 9); and
employing the liquid having increased alkalinity in CO2 sequestration by contacting the liquid with a gaseous CO2 stream to sequester CO2 ([0097]; [0203]; [0206] [0320]; Fig. 5, reference number 110).

In regards to claims 3-5, Farsad teaches that the electrochemical process involves a membrane which may be an anion exchange membrane or cation exchange membrane ([0184]; [0185]). The electrochemical process involves contacting a first electrolyte and second electrolyte to opposite sides of a membrane ([0185]).

In regards to claim 9, Farsad teachers that the initial liquid may be seawater, freshwater, brine or brackish water or the like ([0185]). In other embodiments, Farsad teaches that the initial liquid may be a supernatant ([0320]) which is considered a produced or waste water. 

In regards to claim 10, Farsad teaches contacting the liquid having increased alkalinity with a gaseous CO2 stream under conditions sufficient to produce a liquid phase condensed with CO2 ([0097];]-[0102]).

In regards to claim 11, Farsad teaches that the initial liquid may be a supernatant which is produced by contacting a source liquid such as an alkaline solution comprising NaOH with the gaseous source of CO2 ([0101]-[0102]).

In regards to claims 13 and 14, Farsad discloses that the source of CO2 may be a multi-component gaseous stream such as a flue gas ([0120]-[0121]). 

In regards to claim 16, Farsad teaches that gaseous CO is contacted with the source liquid under conditions such that CO2 is selectively absorbed ([0120]; [0135]; [0137]).

In regards to claim 17, Farsad teaches that the gas and liquid contacting may facilitated by a hollow fiber membrane contactor ([0246]).

In regards to claim 20, Farsad teaches that the CO2 sequestration comprises producing carbonate from the liquid phase comprising dissolved carbon dioxide that is obtained from the gaseous source of CO2 ([0092]; [0093]; [0098]-[0102]; [0160]).

In regards to claim 21, Farsad teaches that carbonate may be produced by introducing a cation source into a liquid phase comprising absorbed carbon dioxide under sufficient conditions to produce the carbonate ([0101]; [0108]; [0112]; Fig. 5, reference number 150).

In regards to claims 23-25, Farsad discloses introducing divalent cations such as Ca2+ and Mg2+ ([0101]; [0108]).

In regards to claim 28, Farsad discloses introducing a divalent cation source into a liquid phase comprising absorbed carbon dioxide under conditions such that a solid phase carbonate material is produced ([0251]; [0332]).

In regards to claim 42, Farsad discloses introducing a divalent cation source into a liquid phase comprising absorbed carbon dioxide under conditions such that a slurry carbonate material is produced ([0100]; [0101]).

In regards to claim 68, Farsad discloses that the process may be a continuous process ([0173]; [0184]; [0193]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Farsad et al. (US 2010/0230830 A1, cited in the IDS dated 12/18/2020) as applied to claims 1 and 2 above, and further in view of Gilliam et al. (US 2010/0150802 A1).
In regards to claim 6, Farsad discloses subjecting a supernatant to an electrochemical process comprising a membrane to produce an enhanced alkalinity liquid as discussed above ([0033]; Fig. 5, reference number 160).
Farsad does not appear to explicitly disclose using an osmotic pressure mediated protocol.
However, Gilliam, directed to a method of sequestration of CO2 by contacting a gaseous source of CO2 with an enhanced alkalinity liquid and recirculating a supernatant for contact with the source of CO2, similarly as the method of Farsad, teaches that the supernatant may be subjected to a reverse osmosis unit comprising a membrane to produce a retentate having increased alkalinity compared to the supernatant, and utilizing the retentate to contact the source of CO2 ([0006]; [0012]; [0063]; [0064]). Gilliam teaches that the reverse osmosis unit removes certain cations and anions from the recirculating solution ([0012]). 
Therefore, before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skill in the art to modify the process of Farsad by substituting the electrochemical process for alkali enrichment and the production of an enhanced alkalinity liquid for an osmotic pressure mediated process as taught by Gilliam because both Farsad and Gilliam are directed to similar method for sequestering CO2 from gaseous sources of CO-2 comprising contacting gaseous CO2 with an enhanced alkalinity liquid, wherein said liquid may be produced by treatment of a supernatant using membranes that separate various ions, both references are directed to the advantages of recirculation of the supernatant (Farsad – [0103]; Gilliam – [0053]), Gilliam teaches a known alternative membrane mediated process for treating a supernatant to produce a liquid having increased alkalinity for use in contacting and sequestering CO2, and this merely involves substituting one known means for treating a supernatant for recirculation for another known means with an expectation of success and predictable results. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP Y LOUIE whose telephone number is (571)270-1241. The examiner can normally be reached M-F 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IN SUK BULLOCK can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772